EXHIBIT 99.1 PRESS RELEASE The Brink’s Company 1801 Bayberry Court P.O. Box 18100 Richmond, VA 23226-8100 USA Tel. 804.289.9600 Fax 804.289.9770 FOR IMMEDIATE RELEASE Contact: Investor Relations BRINK’S REPORTS HIGHER FIRST-QUARTER EARNINGS GAAP EPS $.39 versus Year-Ago Loss of $.10; Non-GAAP $.31 versus $.23 International Profit Growth Offsets Decline in North America 24% Revenue Increase Includes Acquisitions; Organic Revenue Growth 7% RICHMOND, Va., April 28, 2011 – The Brink’s Company (NYSE: BCO), a global leader in security-related services, reported first-quarter GAAP earnings from continuing operations of $19 million versus a $5 million loss in 2010 ($.39 versus loss of $.10 per share) on 24% revenue growth.Last year’s results include an income tax charge of $14 million ($.28 per share) related to U.S. healthcare legislation. Non-GAAP earnings from continuing operations were $15 million, up from $11 million in 2010 ($.31 versus $.23 per share).Non-GAAP revenue increased 24% due primarily to acquisition-related revenue of $112 million.Organic revenue growth was 7%. Results are summarized below. First Quarter (In millions, except per share amounts) % change GAAP Revenues $ 24 % Segment operating profit (a) 52 35 49 Non-segment expense ) ) 35 Operating profit 37 24 55 Income from continuing operations (b) 19 (5 ) NM Diluted EPS from continuing operations (b) ) NM Non-GAAP (c) Revenues $ 24 % Segment operating profit (a) 52 40 31 Non-segment expense ) ) 19 Operating profit 37 27 36 Income from continuing operations (b) 15 11 31 Diluted EPS from continuing operations (b) 35 Amounts may not add due to rounding. (a) Segment operating profit is a non-GAAP measure that is reconciled to operating profit, a GAAP measure, on page 3.Disclosure of segment operating profit enables investors to assess operating performance excluding non-segment income and expense. (b) Amounts reported are attributable to shareholders of The Brink’s Company and exclude earnings related to noncontrolling interests. (c) Non-GAAP results are reconciled to GAAP results on page 12. 1 Summary Reconciliation of First-Quarter GAAP to Non-GAAP EPS* First Quarter GAAP EPS $ $ ) Exclude income tax charge related to U.S. healthcare legislation - Adjust quarterly tax rate to full-year average rate ) Exclude gains on sale of investment securities ) - Exclude gain on acquisition ) - Exclude impact of net monetary asset remeasurement in Venezuela - Exclude royalties from former home security unit - ) Non-GAAP EPS $ $ *Non-GAAP results are reconciled to the applicable GAAP results in more detail on page 12.Amounts may not add due to rounding. Michael T. Dan, chairman, president and chief executive officer, said: “Brink’s is off to a good start in 2011, as improved results from international operations more than offset lower profits in North America.The non-GAAP segment margin rate for the quarter was 5.7%, up from 5.4% in the year-ago quarter.This margin rate improvement was achieved despite the addition of $100 million of breakeven revenue from the Mexico acquisition. “We expect continued improvement as the year unfolds, and remain on track to deliver organic revenue growth in the mid-to-high single-digit percentage range with a segment margin at the high end of a range between 6.5% and 7.0%.It’s important to note that our segment margin goal for the year is diluted by the Mexico acquisition, which is expected to generate about $400 million of revenue at a breakeven margin rate.We’re very excited about this acquisition, and expect it to deliver improved results in 2012 and beyond. “The profit growth in international operations reflects improvement in Latin America and Europe.Our Global Services business, which operates in all regions, continued to benefit from an increase in the global movement of valuables, especially banknotes and precious metals.Profits declined in North America, where our primary focus is to improve results through productivity gains, cost controls and growth in high-value services.I’m confident that we are taking the right steps in North America, and we expect results to improve as the year progresses.” The GAAP results for the first-quarter include a gain of $4.4 million ($2.7 million or $.05 per share after tax) related to the sale of investment securities and a non-taxable acquisition gain of $400,000 ($.01 per share).These gains are excluded from non-GAAP results. 2 First-Quarter 2011 vs. 2010 (In millions) Segment Results - GAAP Organic Acquisitions/ Currency 1Q ‘10 Change Dispositions (b) (c) 1Q ‘11 Total Organic Revenues: EMEA $ 15 (6
